         Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
TAILORED BRANDS, INC., et al., 1                                  ) Case No. 20-33900 (MI)
                                                                  )
                                    Debtors.                      ) (Jointly Administered)
                                                                  )

          MOTION BY THE OFFICIAL COMMITTEE OF UNSECURED
        CREDITORS FOR ENTRY OF AN ORDER GRANTING STANDING
         AND AUTHORIZING THE PROSECUTION OF CERTAIN LIEN
     CHALLENGE CLAIMS AGAINST THE PREPETITION TERM LOAN AGENT
               ON BEHALF OF THE BANKRUPTCY ESTATES


         A HEARING WILL BE CONDUCTED ON THIS MATTER ON NOVEMBER 30,
         2020, AT 11:00 A.M. (CENTRAL TIME) BY AUDIO AND VIDEO
         COMMUNICATIONS AS SET FORTH BELOW. IT IS ANTICIPATED THAT
         ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO MAY
         APPEAR VIA VIDEO AT THIS HEARING.

         PLEASE NOTE THAT THROUGH ENTRY OF GENERAL ORDER 2020-20 ON
         OCTOBER 19, 2020, THE COURT HAS EXTENDED THE USE OF THE
         PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR SAFETY
         CONDITIONS (ADOPTED BY GENERAL ORDER 2020-4; INVOKED BY
         GENERAL ORDERS 2020-10 AND 2020-10A AND AS EXTENDED AND
         MODIFIED BY GENERAL ORDERS 2020-11, 2020-17, 2020-18, 2020-19 AND
         2020-20) INDEFINITELY PENDING FURTHER ORDER.

         AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN
         FACILITY. YOU MAY ACCESS THE FACILITY AT (832) 917-1510. YOU
         WILL BE RESPONSIBLE FOR YOUR OWN LONG-DISTANCE CHARGES.
         ONCE CONNECTED, YOU WILL BE ASKED TO ENTER THE CONFERENCE
         ROOM NUMBER. JUDGE ISGUR’S CONFERENCE ROOM NUMBER IS
         954554.

         YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING,
         THE COURT RECOMMENDS THAT YOU DOWNLOAD THE FREE
         GOTOMEETING APPLICATION. TO CONNECT, YOU SHOULD ENTER THE
         MEETING CODE “JUDGEISGUR” IN THE GOTOMEETING APP OR CLICK
         THE LINK ON JUDGE ISGUR’S HOME PAGE ON THE SOUTHERN

1
   A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at http://cases.primeclerk.com/TailoredBrands. The location of the Debtors’ service
address in these chapter 11 cases is: 6100 Stevenson Boulevard, Fremont, California 94538.


DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 2 of 12



         DISTRICT OF TEXAS WEBSITE. ONCE CONNECTED, CLICK THE
         SETTINGS ICON IN THE UPPER RIGHT CORNER AND ENTER YOUR NAME
         UNDER THE PERSONAL INFORMATION SETTING.

         HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN
         ADVANCE OF THE HEARING. TO MAKE YOUR ELECTRONIC
         APPEARANCE, GO TO THE SOUTHERN DISTRICT OF TEXAS WEBSITE
         AND SELECT “BANKRUPTCY COURT” FROM THE TOP MENU. SELECT
         “JUDGES’ PROCEDURES & SCHEDULES,” THEN “VIEW HOME PAGE” FOR
         JUDGE ISGUR. UNDER “ELECTRONIC APPEARANCE” SELECT “CLICK
         HERE TO SUBMIT ELECTRONIC APPEARANCE”. SELECT “TAILORED
         BRANDS, INC. ET AL.”, COMPLETE THE REQUIRED FIELDS AND CLICK
         “SUBMIT” TO COMPLETE YOUR APPEARANCE.

         IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST RESPOND IN
         WRITING. UNLESS OTHERWISE DIRECTED BY THE COURT, YOU MUST
         FILE       YOUR       RESPONSE      ELECTRONICALLY      AT
         HTTPS://ECF.TXSB.USCOURTS.GOV/ WITHIN TWENTY-ONE DAYS FROM
         THE DATE THIS MOTION WAS FILED. OTHERWISE, THE COURT MAY
         TREAT THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF
         REQUESTED.

                  The Official Committee of Unsecured Creditors (the “Committee”) of the above-

captioned debtors and debtors in possession (collectively, the “Debtors”) hereby moves this

Court for entry of an order authorizing the Committee to prosecute certain lien challenge claims

against the Prepetition Term Loan Agent (as defined below) on behalf of the bankruptcy estates

and granting related relief (this “Motion”). In support of this Motion, the Committee respectfully

states as follows:

                                     PRELIMINARY STATEMENT

                  1.         The Committee seeks standing to pursue, on behalf of the Debtors’ estates,

the following claims set forth in the Proposed Complaint attached hereto as Exhibit 1: (i) a

declaratory judgment that certain property of the Debtors is not subject to the liens and security

interests asserted by the Defendant on behalf of the Prepetition Term Loan Parties (defined

below) as described in paragraph F of the Final Order (I) Authorizing the Debtors to Obtain

Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens

and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection

                                                      2
DOCS_SF:104399.3 82937/002
          Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 3 of 12




to the Prepetition Term Loan Parties; (V) Modifying the Automatic Stay, and (VI) Granting

Related Relief [Docket No. 512] (the “Final Order”); 2 (ii) a judgment avoiding any unperfected

liens and security interests asserted by the Prepetition Term Loan Parties on certain property of

the Debtors; and (iii) an order reversing certain other acknowledgements and agreements of the

Debtors set forth in paragraph F of the Final Order and preserving certain of the Committee’s

rights to dispute the amounts owed to the Prepetition Term Loan Parties. This Motion is filed

consistent with paragraph 50(a) of the Final Order. This Motion and the Proposed Complaint

also constitute an objection, pursuant to section 502 of the Bankruptcy Code and Bankruptcy

Rules 3007 and 7001, to the liens and claims asserted by the Prepetition Term Loan Parties

against the Debtors. 3

                                       JURISDICTION AND VENUE

                   2.        The Court has jurisdiction over this action under 28 U.S.C. § 1334. This

adversary proceeding is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue

of this adversary proceeding is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.        The statutory predicates for the relief requested herein are sections 105(a),

1103(c), and 1109(b) of the Bankruptcy Code and Bankruptcy Rules 3007 and 7001. This

Motion is also filed pursuant to paragraph 50(a) of the Final Order.

                                                 BACKGROUND

A.        General Background

                   4.        On August 2, 2020 (the “Petition Date”), the Debtors each filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy


2
    Each capitalized term not defined herein shall have the meaning ascribed to such term in the Final Order.
3
   The Prepetition ABL Agent is not affected by this Motion and is not a party to the Proposed Complaint because
the Challenge Deadline as to the Committee with respect to the Prepetition ABL Parties and certain specified assets
was extended through the earlier of (a) the effective date of the Debtors’ chapter 11 plan or (b) November 30, 2020.

                                                           3
DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 4 of 12




Court for the Southern District of Texas, Houston Division (this “Court”), thereby commencing

these chapter 11 cases (the “Cases”). The Debtors continue in possession of their property and

are operating and managing their businesses as debtors in possession pursuant to the provisions

of 11 U.S.C. §§ 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been

appointed in these Cases.

                  5.         On August 11, 2020, the Office of the United States Trustee appointed the

Committee pursuant to section 1102 of the Bankruptcy Code.

B.       The Final Order, Challenge Deadline, and Unencumbered Assets

                  6.         On September 2, 2020, the Court entered the Final Order. The Final

Order, among other things, set a Challenge Deadline of the earlier of (x) October 26, 2020, and

(y) the entry of an order confirming a plan of the Debtors or the sale of all or substantially all of

the assets of the Debtors, by which the Committee and other parties in interest could assert a

Challenge with respect to the Debtors’ various stipulations, waivers, and admissions in favor of

the Prepetition Term Loan Parties under the Final Order.

                  7.         A hearing on the confirmation of a joint plan of reorganization of the

Debtors is currently scheduled for November 11, 2020.

                  8.         The Committee has identified certain items that are the subject of this

Challenge and has proposed a stipulation to Wilmington Savings Fund, FSB, is the

administrative agent (the “Prepetition Term Loan Agent”), on behalf of itself and the lender

parties to that certain Term Loan Agreement, dated as of June 18, 2014 (as amended, restated, or

otherwise modified from time to time, the “Prepetition Term Loan Agreement”), by and among

certain of the Debtors as borrowers or guarantors and the lenders party thereto. However, no

resolution has been reached.



                                                     4
DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 5 of 12




                  9.         Specifically, the Committee submits that the Prepetition Collateral

securing the obligations under the Prepetition Term Loan Agreement does not include, and/or the

Prepetition Term Loan Agent does not have a perfected or otherwise enforceable security interest

in, the following assets of the Debtors or the proceeds thereof: (a) any owned real estate, except

for the distribution center located at 10485 W. Bellfort Street, Houston, Texas; (b) any leased

real estate; (c) any commercial tort claims; (d) thirty-five percent (35%) of the Debtors’ equity

interests in foreign subsidiaries; (e) money or currency; provided that, the Prepetition Collateral

does include money or currency that constitutes the identifiable proceeds of other Prepetition

Collateral; (f) deposit accounts at any bank or financial institution that has not heretofore entered

into a control agreement with the Prepetition Term Loan Agent or otherwise under the control of

the Prepetition Term Loan Agent; provided that, the Prepetition Collateral does include funds in

deposit accounts that constitute the identifiable proceeds of other Prepetition Collateral; (g) any

vehicles or other equipment subject to a certificate of title (whether a paper title certificate, an

electronic certificate, or other evidence of title under applicable law); (h) licenses or other

permits to the extent that a pledge of such licenses or permits is otherwise prohibited by the

terms thereof or applicable non-bankruptcy law; and (i) any Excluded Assets (as defined in the

collateral agreements ancillary to the Prepetition Term Loan Agreement). The foregoing items

(a) through (i) are collectively referenced herein as the “Unencumbered Assets.” The Committee

submits that there is no evidentiary basis for a finding that the Prepetition Term Loan Parties

have a valid, perfected lien, claim, or interest in any of the Unencumbered Assets and any

inconsistent finding should be stricken from the Final Order.




                                                   5
DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 6 of 12




                  10.        The lenders under the Prepetition Term Loan Agreement, along with the

Prepetition Term Loan Agent where applicable, are collectively referred to herein as the

“Prepetition Term Loan Parties.”

                  11.        Debtors Moores The Suit People Corp., Tailored Brands Worldwide

Purchasing Co., TB UK Holding Limited, and Moores Retail Group Corp. are not obligors or

pledgors under the Prepetition Term Loan Facility.

C.       Reserved Matters

                  12.        In addition, the Committee reserves rights to contest the following matters

(together, the “Reserved Matters”): (i) the allowance of any interest (or default rate interest) paid

or accrued under the Prepetition Term Loan Agreement; (ii) the accuracy of the calculation of

the amount of any principal, interest, fees, costs or charges paid or accrued under the Prepetition

Term Credit Agreement; (iii) the reasonableness pursuant to section 506(b) of the Bankruptcy

Code of the amounts of any fees, costs or charges to the extent provided for under the Prepetition

Term Credit Agreement, and (iv) any adequate protection or diminution claim that may be

asserted by the Prepetition Term Loan Parties.

                  13.        The Committee further submits that none of the Debtors’ various

acknowledgments, waivers, and stipulations in the Final Order at paragraph F should have any

impact on any rights, claims, defenses, offsets, or causes of action that the Committee or any of

the Debtors’ estates may have against the Prepetition Term Loan Agent on behalf of the

Prepetition Term Loan Parties with respect to the Reserved Matters or otherwise unrelated to the

Prepetition Term Loan Agreement and the obligations thereunder.

                  14.        The Committee objects to the liens and claims asserted by the Prepetition

Term Loan Agent on behalf of the Prepetition Term Loan Parties to the extent inconsistent with



                                                      6
DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 7 of 12




the foregoing.       The Committee therefore files this Motion, and seeks standing to file the

Proposed Complaint (as it may be amended), in order to preserve its rights under the Final Order.

                                         RELIEF REQUESTED

                  15.        By this Motion, pursuant to sections 105(a), 1103(c), and 1109 of the

Bankruptcy Code, the Committee seeks entry of an order (attached hereto as Exhibit 2)

authorizing it to prosecute the causes of action set forth in the Proposed Complaint and granting

related relief. No prior request for the relief sought in this Motion has been made to this Court.

                                          BASIS FOR RELIEF

A.       Legal Standard to Establish Standing

                  16.        The Bankruptcy Code provides that a committee may “perform such . . .

services as are in the interest of those represented.” 11 U.S.C. § 1103(c)(5). The Bankruptcy

Code also allows a party in interest, including a creditors’ committee, to be heard on any issue in

a chapter 11 case. See 11 U.S.C. § 1109(b). Moreover, section 105(a) empowers the bankruptcy

court to “issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of” the Bankruptcy Code. See 11 U.S.C. § 105(a).

                  17.        The Fifth Circuit, in common with the majority of circuits reaching the

issue, has held that derivative standing is available to a creditors’ committee to pursue estate

claims when it shows that the claims are colorable, the debtor has unjustifiably refused to pursue

the claims, and the committee has received leave to sue from the bankruptcy court. Louisiana

World Exposition v. Federal Ins. Co. (In re Louisiana World Exposition, Inc.), 858 F. 2d 233,

247 (5th Cir. 1988) (dismissal of committee complaint against officers and directors reversed;

recognizing standing of creditors’ committee to pursue claims under sections 1103(c)(5),

1109(b), and applicable law); see also Louisiana World Exposition, Inc. v. Federal Ins. Co. (In

re Louisiana World Exposition, Inc.), 832 F. 2d 1391, 1397-98 (5th Cir. 1987) (creditors’

                                                     7
DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 8 of 12




committee may sue on behalf of trustee or debtor in possession under specified circumstances);

accord Official Comm. of Unsecured Creditors of Cybergenics Corp. v. Chinery, 330 F.3d 548

(3d Cir. 2003) (en banc) (derivative standing appropriate if the debtor unreasonably refuses to

pursue a fraudulent transfer action).

                  18.        As explained by the bankruptcy court in Reed v. The Cadle Co. (In re

Cooper), 405 B.R. 801 (Bankr. N.D. Tex. 2009), in a chapter 11 case, there is both a textual and

equitable rationale for granting a creditor or committee standing to pursue claims that the debtor

refuses to pursue. The textual bases for granting standing to a committee upon request include

Bankruptcy Code sections 1103(c)(5) (powers and duties of committees), 1109(b) (right to be

heard), and 1123(b)(3)(B) (chapter 11 plan may provide for the retention and enforcement of

claims by a representative of the estate). Id. at 809. The equitable basis for granting standing to

a committee derives from the fact that the debtor-in-possession often faces a conflict of interest

with respect to the avoidance of liens or transfers that the debtor itself initiated. Id. (“[T]he

metaphor of the ‘fox guarding the hen house’ is often apropos. Louisiana World is the leading

case from the Fifth Circuit describing this situation and articulating when a creditors committee

may be permitted standing to pursue estate causes of action.”).

                  19.        While the Fifth Circuit has stated that there is no “formalistic checklist”

for granting standing to a committee, courts generally require: (1) the proposed claim must be

colorable, (2) the debtor-in-possession has refused unjustifiably to pursue the claim, and (3) the

committee has received leave to sue from the bankruptcy court. Louisiana World Exposition,

858 F. 2d at 247; see also Official Employment-Related Issues Comm. v. Lavorato (In re Enron

Corp.), 319 B.R. 128, 131-32 (Bankr. S.D. Tex. 2004) (citing recognized factors).




                                                      8
DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 9 of 12




                  20.        As set forth below, the Committee satisfies each of the foregoing

elements.

B.       The Proposed Claims Are Colorable

                  21.        The Fifth Circuit does not specifically define the legal standard for a

“colorable” claim sufficient to warrant derivative standing, but it is not a stringent standard. See

Louisiana World Exposition, 858 F. 2d at 247n. 15 (“In short, the Committee demonstrated the

existence of a potential cause of action.”); In re Enron Corp., 319 B.R. at 132 (“The defendants

received transfers within days of the Enron bankruptcy cases. That in and of itself makes the

avoidance claims colorable.”).

                  22.        Notwithstanding the Debtors’ acknowledgments, waivers, and stipulations

in the Final Order, the Committee has investigated and concluded that the Prepetition Collateral

under the Prepetition Term Loan Agreement and the ancillary documents thereto does not

include, and/or the Prepetition Term Loan Agent on behalf of the Prepetition Term Loan Parties

has failed to perfect its asserted liens, claims, and interests in, the Unencumbered Assets. As

demonstrated by the Proposed Complaint, the Committee seeks declaratory relief regarding, and

the avoidance of, the Prepetition Term Loan Parties’ asserted liens and security interests against

the Unencumbered Assets. The Committee also seeks declaratory relief preserving rights as to

certain Reserved Matters. The Committee believes that each of these claims is viable and would

survive a motion to dismiss. These colorable claims are asserted after substantial time and

resources have been devoted by the Committee and its professionals on due diligence.

C.       The Debtors Unjustifiably Refuse to Pursue the Claims

                  23.        The issue of whether the debtor “unjustifiably refused” to bring a lawsuit

against its officers and directors was at issue in Louisiana World Exposition, 858 F. 2d at 248.

The Fifth Circuit explained:

                                                      9
DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 10 of 12




                  A creditor’s interests in a Chapter 11 context are not protected where the
                  debtor-in-possession fails to fulfill its obligation to collect property of the
                  estate. If a valid – and potentially profitable – cause of action exists under
                  state law which the debtor-in-possession may assert on behalf of the
                  corporation, all creditors are harmed when the debtor-in-possession
                  refuses to pursue it. The value of the estate is not maximized and the
                  ultimate recovery of all creditors is diminished.

Id. at 249-50 (finding that debtor would not act to maximize value of the estate) and at 253

(where debtor-in-possession is unable or unwilling to fulfill its obligations and interests of an

estate are impaired, refusal is unjustified).

                  24.        Here, pursuant to the Final Order, the Debtors stipulated that, among other

matters, the Prepetition Term Loan Agent on behalf of the Prepetition Term Loan Parties has

liens on, or security interests in, some or all of the Unencumbered Assets. The Committee

disputes these stipulations and should be permitted to assert a proper challenge with respect

thereto because the Debtors are unable or unwilling to do so as discussed by Louisiana World

Exposition. Moreover, the Final Order specifically contemplates that an objection to the liens

and claims of the Prepetition Term Loan Agent on behalf of the Prepetition Term Loan Parties

may be asserted prior to the Challenge Deadline. The Committee is therefore fulfilling its

statutory duties consistent with the Bankruptcy Code and the Final Order by investigating and

pursuing the declaratory relief and avoidance claims encompassed in the Proposed Complaint.

                  25.        In Louisiana World Exposition, the Fifth Circuit observed that whether a

debtor’s refusal to pursue a cause of action is “unjustified” effectively requires a cost-benefit

analysis. Thus, the court stated:

                  It is clear from reviewing our decisions in Coral Petroleum and Fuel Oil
                  Supply that in determining whether a debtor-in-possession's refusal was
                  unjustified, we must look to whether the interests of creditors were left
                  unprotected as a result. See Coral Petroleum, 797 F.2d at 1363; Fuel Oil
                  Supply, 762 F.2d at 1287. As the interests of creditors are imperiled where
                  valid and profitable state law causes of action are neglected by the debtor-


                                                      10
DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 11 of 12




                  in-possession, the unjustified refusal calculus will generally amount to
                  little more than a cost-benefit analysis.

In re Louisiana World Exposition, 858 F. 2d at often 253 n. 20 (emphasis added).

                  26.        The Committee proposes declaratory relief and avoidance claims that

preserve substantial assets for the benefit of the estates.         The Committee has proposed a

stipulation to the Prepetition Term Loan Agent on behalf the Prepetition Term Loan Parties in an

effort to resolve such claims, but no resolution has been reached. The Committee will continue

to endeavor to resolve the claims asserted in the Proposed Complaint or to pursue such claims as

efficiently as possible. Derivative standing is warranted because the Debtors have relinquished

their ability to assert the claims proposed herein, leaving the interests of creditors unprotected.

                  27.        The potential of preserving the Unencumbered Assets for the benefit of

unsecured creditors outweighs any possible prejudice or delay to the Prepetition Term Loan

Agent. Accordingly, the Committee’s proposed action satisfies the Fifth Circuit’s unjustified

refusal calculus and the Committee should be granted derivative standing.

D.       The Committee Seeks Court Authority for Derivative Standing

                  28.        Under Louisiana World Exposition, derivative standing is conditioned

upon the bankruptcy court’s permission based on its assessment of the debtor’s refusal or

unwillingness to pursue colorable claims and consistent with Bankruptcy Code sections

1105(c)(5) and 1103(b). In re Louisiana World Exposition, 858 F. 2d at 247.

                  29.        The Committee brings this Motion to request permission from the Court to

pursue colorable claims for the benefit of the estates.

                                              CONCLUSION

                  30.        Based upon the foregoing, the Committee should be granted standing to

file and prosecute the claims set forth in the Proposed Complaint.


                                                    11
DOCS_SF:104399.3 82937/002
        Case 20-33900 Document 947 Filed in TXSB on 10/26/20 Page 12 of 12




         WHEREFORE, the Committee respectfully requests that this Court: (i) enter an order

authorizing the Committee to prosecute the causes of action set forth in the Proposed Complaint;

and (ii) grant such other and further relief to the Committee as the Court may deem proper.

Dated: October 26, 2020                 Respectfully submitted,


                                        PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ Maxim B. Litvak
                                        Jeffrey N. Pomerantz
                                        Ira D. Kharasch
                                        Paul J. Labov
                                        Maxim B. Litvak (SBT 24002482)
                                        Steven W. Golden (SBT 24099681)
                                        10100 Santa Monica Blvd., 13th Floor
                                        Los Angeles, CA 90067-4100
                                        Telephone: (310) 227-6910
                                        Email: jpomerantz@pszjlaw.com
                                                ikharasch@pszjlaw.com
                                                plabov@pszjlaw.com
                                                mlitvak@pszjlaw.com
                                                sgolden@pszjlaw.com

                                        Lead Counsel for the Official Committee of Unsecured
                                        Creditors



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 26th day of October, 2020, the foregoing
Motion, along with attached exhibits and proposed order, was filed with the Court and served via
the Court’s CM/ECF system to all parties registered to receive such notice.


                                        /s/ Julie G. Harrison
                                        Julie G. Harrison




                                              12
DOCS_SF:104399.3 82937/002
